DETAILED ACTION
1.	Claims 1-26 of application 16/350,896, filed on 30-January-2019, are presented for examination.  The present application is a CON of application 15/731443, filed on 10-June-2017, now USP 10,232,866; which is a CON of application 14/544708, filed on 7-February-2015, now USP 9,718,487.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 
2.	Claims 9 and 12 are objected to under 37 CFR 1.75(d)(1), wherein:
The word “lease” [ln. 7 in claim 9, and ln. 8 in claim 12] is understood as and should be changed to “least”.

Rejections under 35 U.S.C. § 112(b)
3.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.2	Claims 1, 9, 12 and 22 are rejected under 35 U.S.C. § 112(b), for reciting limitations for which there is insufficient antecedent basis in the claim, specifically:
	Each of these claims provides a feature for “a virtual train control system”, but thereinafter refer to this feature as “the virtual train control installation”.  Therefore, each instance of using the term “the virtual train control installation” in claims 1, 9, 12 and 22, lacks antecedent basis.
	Claims 2-8 are rejected for being dependent upon a rejected base claim.

Double Patenting Rejections
4.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.2	Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of USP 10,232,866 (the parent application).  Although the conflicting , the corresponding features in claim 1 of the ‘866 patent.  It is noted that claim 1 of the ‘866 patent includes features that are not in claim 1 of the present invention, but all of the features of claim 1 in the present invention are included, at least in a similar form, in claim 1 of the ’86 patent.  See the following comparison.
(Present claim 1):    a physical train control installation that is located at a user's property, and which includes a plurality of physical train control elements, wherein said plurality of physical train control elements generates operating data [‘866: (a physical train control installation that is located at a user's property, and which includes a plurality of physical train control elements, wherein said plurality of physical train control elements perform train control functions and generates operating data related to the physical train control elements)], 
a virtual train control system implemented in cloud computing environment that includes at least one processor that performs train control functions and at least one interface module to interface the at least one processor with said plurality of physical train control elements, wherein the virtual train control installation provides a train control service to the user, wherein the virtual train control installation receives operating data from the physical train control installation, and wherein said service includes transmitting to the user control data to control the physical train control elements [‘866: (a virtual train control installation implemented in cloud computing environment, that includes at least one processor that performs train control functions and a plurality of logical modules to interface the at least one processor with said plurality of physical train control elements, wherein the virtual train control installation provides a train control service to the user, wherein the virtual train control installation receives the operating data from the physical train control installation, and wherein said service includes transmitting to the user commands to control the physical train control elements)], and 
a communication network that interconnects the virtual train control installation and the physical train control installation [‘866: (a communication network that provides two-way communication between the virtual train control installation and the physical train installation)].
For at least these reasons, one of ordinary skill would have found it obvious that the features in claim 1 of the present invention, and claim 1 of the ‘866 patent, which were present  before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘866 patent, and the specifications of both the present invention and the ‘866 patent support the identical critical features noted above.  

Allowed Claims
5.1	Claims 1-26 are considered allowable, pending resolution of any rejections or objections noted above, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 9, 12,17, 19 and 22 for a train control system, specifically including: 
(Claim 1)  “a physical train control installation that is located at a user's property, and which includes a plurality of physical train control elements, wherein said plurality of physical train control elements generates operating data, 
a virtual train control system implemented in cloud computing environment that includes at least one processor that performs train control functions and at least one interface module to interface the at least one processor with said plurality of physical train control elements, wherein the virtual train control installation provides a train control service to the user, wherein the virtual train control installation receives operating data from the physical train control installation, and wherein said service includes transmitting to the user control data to control the physical train control elements, and 
a communication network that interconnects the virtual train control installation and the physical train control installation.”

(Claim 9)  “a physical train control installation that includes a plurality of physical signal equipment that generates operating data, and wherein said signal equipment includes at least one of wayside signal, automatic train stop and switch machine, 
a virtual train control system implemented in cloud computing environment that includes at least one processor that performs train control functions and at lease one interface module to interface the at least one processor with said plurality of physical signal equipment, wherein the virtual train control installation receives operating data from the physical train control installation, and wherein the virtual train control installation transmits control data to the physical train control installation to control the physical signal equipment, and 
a communication network that interconnects the virtual train control installation and the physical train control installation”.

(Claim 12)  “a physical train control installation that includes a plurality of train control modules located on-board physical trains, wherein a physical train control module controls the operation of associated physical train and provides operating data related to the associated physical train, 
	a virtual train control system implemented in cloud computing environment that includes at least one processor that performs train control functions and at lease one interface module to interface the at least one processor with said plurality of train control modules, wherein the virtual train control installation receives the operating data from the physical train control installation, and wherein the virtual train control installation transmits control data to train control modules located on physical trains, and 
	a communication network that interconnects the virtual train control installation and the physical train control installation”.

(Claim 17)  “wherein a train control installation is configured into two main parts, wherein the first part includes physical wayside signal equipment, wherein the wayside signal equipment includes at least one of wayside signals, automatic train stops, cab-signaling blocks, train detection devices and switch machines, wherein the second part is implemented in a cloud computing environment, and includes processing resources, which implement signal application platform that provides signal control logic, and wherein a data communication structure provides two-way communications between said two main parts, comprising the following steps: determining status of wayside signal equipment in the first part, transmitting said status of wayside signal equipment from the first part to the second part, generating control data for wayside signal equipment at said signal application platform, and transmitting said control data for wayside signal equipment to the first part”.

(Claim19)  “wherein a train control installation is configured into two main parts, wherein the first part includes a physical installation of train control equipment, wherein the second part is implemented in a cloud computing environment, and includes processing resources, which implement a virtualization of a train control application to control the physical installation, and wherein a data communication network provides two-way communications between said two main parts, comprising the following steps: 
	determining operating data of physical train control equipment in the first part, 
	transmitting said operating data of physical train control equipment from the first part to the second part, 
	generating control data for physical train control equipment in the second part, and
	transmitting said control data for physical train control equipment to the first part”.

(Claim 22)  “a physical train control installation that includes physical train control elements, 
which generate operating data, 
	a virtual train control system implemented in cloud computing environment that includes at least one processor that implements a virtualization of train control functions, 
	at least one interface module to interface the at least one processor with said physical train control elements, wherein the virtual train control installation receives operating data from the physical train control installation, and transmits control data to control physical train control elements, and 
	a communication network that interconnects the virtual train control installation and the physical train control installation”.

5.2	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record by a method for a train control system, wherein the train control system is configured in two main parts, wherein the second part is implemented in a virtual train control installation implemented in a cloud computing environment, that includes at least one processor that performs train control functions, and a plurality of logical modules to interface the at least one processor with a plurality of physical train control elements.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-8, 10-11,13-16, 18, 20-21 and 23-26 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 9, 12, 17, 19 and 22.

Prior Art
6.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-H on the attached PTO-892 Notice of References Cited.
Documents A-H define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661